Name: 1999/1/EC: Commission Decision of 14 December 1998 concerning the application for a compulsory beef labelling system in Finland (notified under document number C(1998) 4040) (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  marketing;  information technology and data processing;  animal product;  health
 Date Published: 1999-01-05

 Avis juridique important|31999D00011999/1/EC: Commission Decision of 14 December 1998 concerning the application for a compulsory beef labelling system in Finland (notified under document number C(1998) 4040) (Only the Finnish and Swedish texts are authentic) Official Journal L 001 , 05/01/1999 P. 0003 - 0004COMMISSION DECISION of 14 December 1998 concerning the application for a compulsory beef labelling system in Finland (notified under document number C(1998) 4040) (Only the Finnish and Swedish texts are authentic) (1999/1/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 19(5) thereof,Whereas Article 19(4) of Regulation (EC) No 820/97 provides for the possibility for Member States where there is a sufficiently developed identification and registration system for bovine animals to impose, before 1 January 2000, a compulsory labelling system for beef from animals born, fattened and slaughtered on their territory;Whereas Finland has applied to the Commission for approval for a compulsory beef labelling system in accordance with paragraph 5 of this provision; whereas it has been demonstrated that Finland has a sufficiently developed identification and registration system for bovine animals,HAS ADOPTED THIS DECISION:Article 1 The Finnish request, as summarised in the Annex, for the introduction of a compulsory labelling system for beef from animals born, fattened and slaughtered on its territory, is approved in accordance with Article 19(5) of Regulation (EC) No 820/97.Article 2 This Decision is addressed to the Republic of Finland.Done at Brussels, 14 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.ANNEX 1. Labelling at the slaughterhouse Carcases and parts of bovine animals of Finnish origin shall be labelled with the date of slaughter and the animal's birth identification in addition to the text 'Finnish beef`.2. Labelling at the cutting plant If beef of Finnish origin is cut, minced or packaged at a meat factory, the meat or its wrapping or packaging or labels attached to the meat shall be labelled with the text 'Finnish beef` and the consignment identification.3. Labelling at the retail trade The wrapping or packaging or labels attached to the beef shall be marked with the text 'Finnish beef` and the consignment identification. A label marked 'Finnish beef` shall be placed in the vicinity of any meat that is sold without wrapping.